
	
		I
		111th CONGRESS
		1st Session
		H. R. 4019
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2009
			Mr. Deal of Georgia
			 (for himself, Mr. Burgess,
			 Mr. Buyer, and
			 Mr. Blunt) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to limit
		  preexisting condition exclusions in the individual health insurance market to
		  those permitted in the group health insurance market.
	
	
		1.Limiting preexisting
			 condition exclusions in the individual health insurance market to those
			 permitted in the group health insurance market
			(a)In
			 generalSection 2741 of the Public Health Service Act (42 U.S.C.
			 300gg–41) is amended—
				(1)by redesignating
			 the second subsection (e) (relating to market requirements) and subsection (f)
			 as subsections (f) and (g), respectively; and
				(2)by adding at the
			 end the following new subsection:
					
						(h)Application of
				group health insurance limitations on imposition of preexisting condition
				exclusionsA health insurance
				issuer that provides individual health insurance coverage may impose a
				preexisting condition exclusion (as defined in subsection (b)(1)(A) of section
				2701) with respect to such coverage only to the extent the issuer may impose
				such a condition if such coverage were group health insurance coverage under
				such section.
						.
				(b)Conforming
			 amendmentSection 2744(a)(1) of such Act (42 U.S.C.
			 300gg–44(a)(1)) is amended by inserting (other than subsection
			 (h)) after section 2741.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to health insurance coverage offered, sold, issued, renewed, in effect, or
			 operated in the individual market beginning after the end of the 6th calendar
			 month beginning after the date of the enactment of this Act.
			
